In a consolidated action, inter alia, to recover damages for conversion, the defendant Tim Baker, individually and doing business as Baker and Associates, appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated April 5, 2004, which granted that branch of the motion of the plaintiff James Young which was to quash a subpoena duces tecum dated February 12, 2004, directing the Family Court of Orange County to produce all documents related to proceedings involving him.
Ordered that the order is affirmed, with costs.
The plaintiff James Young alleges, inter alia, that in February 2002, the defendant Tim Baker, individually and doing business as Baker and Associates (hereinafter Baker), wrongfully came into possession of $550,000, from a safe deposit box rented by his wife, the plaintiff Nancy Young, and himself. Baker alleges that there was only $364,750 in the safe deposit box. To prove that no more than $364,750 was in the safe deposit box, Baker sought the production of records of proceedings from the Family Court of Orange County involving the plaintiff James Young. In the early 1990’s, James Young was involved in a child support litigation before the Orange County Family Court.
The Supreme Court providently exercised its discretion in quashing Baker’s overly-broad subpoena which directed the Orange County Family Court to produce all records of proceed*551ings involving the plaintiff James Young. Baker failed to show that the records of the child support proceeding involving James Young approximately 10 years earlier were “material and necessary” to the defense of the action against him (see CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403 [1968]; Vyas v Campbell, 4 AD3d 417 [2004]).
In view of the foregoing, we do not reach James Young’s remaining contention. S. Miller, J.P., Luciano, Crane and Lifson, JJ., concur.